AMENDMENT TO PURCHASE AGREEMENT

        THIS AMENDMENT TO PURCHASE AGREEMENT (the “Amendment”), is entered into
effective as of December ____, 2001, by and among Franklin Covey Co., a Utah
corporation (“FCC”), Franklin Covey Canada, Ltd., an Ontario corporation (“FC
Canada”) (FCC and FC Canada are collectively referred to herein as “Sellers” and
sometimes individually referred to herein as a “Seller”) and School Specialty,
Inc. a Wisconsin corporation (“SSI”), and 3956831 Canada, Inc., a Canadian
federal corporation (“SSI Canada”)(SSI and SSI Canada are collectively referred
to as the “Buyers” and sometimes individually referred to herein as a “Buyer”).
For the purpose of this Amendment, Premier Agendas, Inc. a Washington
corporation shall be known as “Premier Agendas” and Premier School Agendas Ltd.
Agendas Scolaire Premier Ltee, a corporation incorporated under the Canadian
Business Corporations Act and registered to do business in British Columbia
shall be known as “PSA”.

RECITALS

        WHEREAS, Sellers and Buyers are parties to that certain Purchase
Agreement dated as of November 13, 2001 (the “Agreement”); and

         WHEREAS, the parties desire to amend the Agreement as follows.

AGREEMENT

        NOW, THEREFORE, in consideration of the promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto do mutually promise and agree as
follows:

         1.   Defined Terms.   Capitalized terms used herein shall have the
meanings assigned in the Agreement, unless otherwise defined herein or if the
context clearly indicates otherwise.

         2.   Amendment to Section 1.5.  Section 1.5 shall be amended and
restated as follows:

          1.5       WORKING CAPITAL PAYMENTS.   In addition to the amounts due
under Section 1.2 (a) herein, the Sellers, operating the business of the
Acquired Companies in the Ordinary Course of Business, shall have the right (i)
up through and including the Closing Date, to withdraw all cash in accounts of
the Acquired Companies, and (ii) on the Closing Date, to withdraw the lesser of
(a) Twelve Million Nine Hundred Thousand Dollars ($12,900,000.00) or (b) the
amount of the Combined Working Capital, determined in accordance with GAAP, as
of the Closing Date (the “Working Capital Payment”). In no event shall the
Acquired Companies’ line of credit balance exceed $0.00 as of the Closing Date
and in no event shall the Combined Working Capital be less than $0.00 as of the
Closing Date. The amount by which the Working Capital Payment exceeds the cash
balance of the Acquired Companies as of the Closing Date, if any, shall then be
tendered from SSI to FCC in the form of a promissory note dated as of the
Closing Date (but delivered to FCC by SSI at the time of the delivery by FCC of
the Closing Balance Sheet under Section 1.6(a), below and subject to the
adjustments set forth in Section 1.6(c), below, if any), which shall be due six
(6) months from the Closing Date and which shall bear an interest rate of two
percent (2%) plus LIBOR as of the Closing Date (the “Working Capital Note”). All
interest and principal under this note shall be due upon its maturity. All other
payments and distributions not defined in this Section 1.5 or elsewhere in this
Agreement made from the Acquired Companies to the Sellers from the date of this
Agreement through the Closing Date shall be prohibited.


         3.    Amendment to Section 1.6(a).  Section 1.6(a) shall be amended and
restated as follows:

          (a)   Within fifteen (15) business days following the Closing Date,
Sellers shall prepare and deliver to Buyers a combined balance sheet effective
as of the Closing Date (the “Closing Balance Sheet”), and a related combined
statement of income for the period beginning September 1, 2001 and ending as of
the Closing Date, of the Acquired Companies, showing the final status of all
assets and liabilities (including Combined Working Capital, but excluding all
assets and liabilities related to the Adult Leadership Training Program) as of
the Closing Date and the results of its operations for the periods then ended,
all prepared in accordance with GAAP. At such time the Seller shall also deliver
to the Buyers: (i) a complete and accurate list of all Accounts Receivables
posted on each of the Acquired Companies’ books as of the close of business on
the Closing Date and an aging of such Accounts Receivables for the purposes of
calculations as required under Section 1.5 herein and (ii) a complete and
accurate list of all inventory of each of the Acquired Companies as of the close
of business on the Closing Date for the purposes of calculations as required
under Section 1.5 herein. The Closing Balance Sheet shall be reviewed by the
Buyers and, if the Buyers have any objections to the Closing Balance Sheet,
Buyers and Sellers shall work reasonably and in good faith to resolve such
objections.


         4.   Amendment to Section 2.09.  The following phrase at the end of
Section 2.09 shall be deleted:

        “, and an aging of such Accounts Receivable, updated through the close
of business on the last business day prior to the Closing Date for the purposes
of calculations as required under Section 1.5 herein has been and will be
provided to the Buyer”

         5.   Amendment to Section 2.10.  The following phrase at the end of
Section 2.10 shall be deleted:

        “, updated through the close of business on the last business day prior
to the Closing Date for the purposes of calculations as required under Section
1.5 herein has been and will be provided to the Buyer”

         6.   Amendment to Section 2.14.   The following sentence shall be added
to end of Section 2.14:

        “ Prior to Closing, Premier Agendas shall assign and transfer
sponsorship of the Premier Agendas, Inc. 401(k) Plan (the “401(k) Plan”) to FCC,
and FCC shall accept and assume sponsorship of the 401(k) Plan. Thereafter,
neither Premier Agendas nor its employees shall be designated as a plan
administrator of the 401(k) Plan, Premier Agendas shall not be designated as a
plan fiduciary, and any Premier Agenda employee serving as a 401(k) Plan
fiduciary at the time of Closing shall resign such position in accordance with
the terms of the plan. Notwithstanding the foregoing, following Closing Buyer
shall: (i) provide and cause Premier Agendas to provide to the Sellers,
following reasonable notice, access to and copies of such records, generated
prior to the Closing Date, and access to consult with such employees as may be
reasonably requested by Sellers in connection with the Sellers administration,
winding up and termination of the 401(k) Plan by Sellers; and (ii) cause Premier
Agendas to retain all currently existing records relevant to the prior
administration of the 401(k) Plan (including, without limitation, payroll and
personnel records) for at least four years following Closing.

         7.   License Agreement.  The Buyers and the Sellers hereby acknowledge
and agree that the modified License Agreement in the form attached hereto as
Exhibit 4.6(i) shall supercede and replace the form of license agreement
originally attached to the Agreement.

         8.   Amendment to Section 4.6.  The following Sub-Sections shall be
added to Section 4.6 of the Agreement as new Sub-Sections (l) and (m):

           (l)         a certified copy of resolutions of the Board of Directors
of Premier Agendas assigning and transferring sponsorship of Premier Agendas’
401(k) plan to FCC, and a certified copy of the resolutions of the board of
directors of FCC accepting and assuming sponsorship of such plan, both effective
prior to Closing; and


           (m)         a Product Sales Retailer Agreement shall have been
entered into between FCC and Premier Agendas in the form attached hereto as
Exhibit 4.6(m).


         9.   Amendment to Section 6.12.  Section 6.12 shall be amended and
restated as follows:

          6.12       RETAINED CLAIMS.   Notwithstanding the foregoing, both
prior to and after Closing, Sellers shall retain all liability with respect to,
have sole authority for, and responsibility to act in the defense, settlement,
or other resolution of:


  (i) (a) Black et al v. The Premier Company and Franklin Covey Company (Civil
Action No. 01-4317, pending in the Federal District Court of the Eastern
District of Pennsylvania); (b)Alexander v. Premier Graphics (37 ECR 0037-01-2,
pending before the State of Washington Human Rights Commission (the "WHRC") and
Equal Employment Opportunity Commission (the "EEOC")); (c) Carolyn Winston v.
Franklin Covey Company (EEOC charge no. 380A200199, pending before the WHRC and
the EEOC); (d) John Busch v. Franklin Covey Company (EEOC charge no. 380A200219,
pending before the WHRC and the EEOC); (e) Patricia Narome v. Franklin Covey Co.
(EEOC charge no. 380A11148); (f) JoAnne Matczak v. Franklin Covey Co. (EEOC
charge no. 380A11154); (g) Henry Wiley v. Premier School Agendas (EEOC charge
no. 380A11184); (h) Roger Hanky v. Franklin Covey Co. (EEOC charge no.
380A11152); (i) Gretchen Brack v. Franklin Covey Co. (EEOC charge no.
380A11153); (j) James Buracchiov v. Franklin Covey Co. (EEOC charge no.
380A11171); (k) Mary A. Rodriguez v. Franklin Covey Co. (EEOC charge no.
380A11207); (l) George Eves v. Franklin Covey Co. (EEOC charge no. 380A11155);
(m) John Ferguson v. Premier Company (EEOC charge no. 170A11479); (n) Patricia
Nardone v. Premier Company (EEOC charge no. 170A11480); and (o) any successor or
related claims and any claims alleging unlawful discrimination in employment
against any of the Sellers and/or the Acquired Companies related to periods
prior to the Closing Date;


  (ii) any obligations, liabilities, damages or other claims relating to (a) the
termination by Premier Agendas of the office lease in Houston, Texas, and (b)
the air quality issues at such facility, including, but not limited to (x)
injuries or damages suffered by employees or other third parties and (y) Texas
Worker’s Compensation penalties, fines, damages or any related claims against
Premier Agendas for denial of Worker’s Compensation coverage related to such air
quality issues, all as more fully described in Part 2.11 of the Disclosure
Letter, as supplemented; and


  (iii) any obligations, liabilities, damages or other claims relating to the
resolution of the failure of the Acquired Companies to be in good standing as
described in Part 2.1 of the Disclosure Letter, as supplemented.


  The matters described in this Section 6.12 shall be collectively referred to
as “Retained Claims.” The Sellers shall have no obligation to consult with
Buyers concerning, such defense, settlement, or resolution of the Retained
Claims. Following Closing, Buyer shall provide to the Sellers, following
reasonable notice, but without the necessity of service of legal process by
Sellers, with access to such records, generated prior to the Closing Date and
access to its employees as may be reasonably requested by Sellers in defense,
settlement, or resolution of the Retained Claims. Because the Sellers have
retained liability for all to the Retained Claims, notwithstanding any other
provision of this Agreement to the contrary, and notwithstanding any
requirements of GAAP there shall be no accrual of any liability on the Closing
Date Balance Sheet or for purposes of calculating the Combined Working Capital
of the Acquired Companies for Retained Claims Matters.


         10.   Amendment to Article 6.   The following Section 6.14 shall be
added to the end of Article VI of the Agreement:

           6.14       Delivery of Leases.  Pursuant to Section 2.18(a)(iv), the
Sellers are required to deliver to the Buyers true and complete copies of all
Leases for real property identified in Part 2.18 of the Disclosure Letter.
However it has now been determined that as of the Closing Date the Sellers have
failed to deliver signed copies of a number of certain of the real property
leases. The Sellers hereby covenant and agree on or before January 31, 2002 to
deliver the signed copies of all such undelivered leases, together with estoppel
certificates reasonably acceptable to the Buyers and, if required under the
terms of the applicable lease, a consent of landlord with respect to the
transaction contemplated herein.


         11.   Amendment to Section 8.1..   Section 8.1(d) shall be amended and
restated as follows:

           (d)   any claim regarding the representation or warranties under
Sections 2.16 (including Retained Claims) or 2.20, or covenants under Sections
2.14, 6.10, 6.12 and 6.14 of this Agreement as amended by this Amendment
regardless of the contents of the Disclosure Letter and/or supplements thereto
as same may relate to these Sections. Notwithstanding anything to the contrary
herein, such information in the Disclosure Letter, as supplemented, regarding
Sections 2.16 or 2.20 shall be informational only and shall not have any effect
on the liability of the Sellers under the terms of this Agreement; or


         12.   Amendment to Section 8.2.  Section 8.2(a) (iii) shall be deleted
and replaced with the following:

  (iii) compliance issues regarding the covenants listed in Sections 2.14 and
6.10 of this Agreement.


         13.   Definitions.  The definition of Combined Working Capital shall be
amended and restated as follows:

          “COMBINED WORKING CAPITAL” total current assets minus total current
liabilities as determined on a combined basis, for the Acquired Companies in
accordance with GAAP excluding the current assets and liabilities of the Adult
Leadership Training Program. Notwithstanding the foregoing, the amount of
reserves included in Combined Working Capital, as of the Closing Date shall be
calculated in accordance with GAAP but shall not be less than the amount as
recorded in the Balance Sheets of the Acquired Companies as of August 31, 2001.
Further notwithstanding the foregoing current assets and current liabilities in
accordance with GAAP for the purpose of determining Combined Working Capital
shall not be affected by deferred Tax assets, deferred Tax liabilities, and
income taxes payable/receivable.


        14. Interpretation. Nothing contained herein shall be deemed to modify,
reduce, waive or otherwise affect any rights, benefits, or obligations of the
parties hereto set forth in the Agreement. Any conflicts between the Agreement
as initially drafted and this Amendment shall be construed in favor of this
Amendment.

         15.  Continuing Effect.  Except as amended herein, the terms,
provisions and conditions of the Agreement shall remain in full force and effect
and shall continue to govern the parties thereto.

         16.  Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same document.

        IN WITNESS WHEREOF, the undersigned have executed this Amendment to the
Agreement as of the day, month and year first above written.

  Franklin Covey Co.


  By:

--------------------------------------------------------------------------------


  Its:

--------------------------------------------------------------------------------



  Franklin Covey Canada Ltd.


  By:

--------------------------------------------------------------------------------


  Its:

--------------------------------------------------------------------------------



  School Specialty, Inc.


  By:

--------------------------------------------------------------------------------


  Its:

--------------------------------------------------------------------------------



  3956831 Canada, Inc.


  By:

--------------------------------------------------------------------------------


  Its:

--------------------------------------------------------------------------------